ORDER

PER CURIAM.
Luther Bradley appeals the judgment entered upon the jury verdict convicting him of felony attempted statutory rape in the first degree, felony statutory rape in the first degree, felony statutory sodomy in the first degree, felony child molestation in the first degree, felony sexual misconduct involving a child and felony victim tampering. No abuse of discretion by the trial court appears. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).